UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 21, 2015 NATION ENERGY INC. (Exact name of registrant as specified in its charter) Wyoming (State or other jurisdiction of incorporation) 000-30193 (Commission File Number) 59-2887569 (IRS Employer Identification No.) Suite F – 1500 West 16th Avenue, Vancouver, BCV6J 2L6Canada (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information required by this Item is included under Item 3.02 of this current report on Form 8-K. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The information required by this Item is included under Item 3.02 of this current report on Form 8-K. Item 3.02 Unregistered Sales of Equity Securities. On April 21, 2015, we entered into a debt settlement and subscription agreement with John Hislop, our sole director and officer, and on April 23, 2015 we issued 134,000,000 shares of our common stock at a deemed price of $0.01 per share to John Hislop in settlement of $1,340,000 debt owing by our company to John Hislop. We issued the shares to one non U.S. person (as that term is defined in Regulation S of the Securities Act of 1933) in an offshore transaction relying on Regulation S and/or Section 4(2) of the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Debt Settlement and Subscription Agreement dated April 21, 2015 with John Hislop 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATION ENERGY INC. /s/ John Hislop By: John R Hislop President, Chief Executive Officer, Chairman of the Board, Chief Financial Officer, and Director Date:April 23, 2015 3
